UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6824


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHIRLEY INGRAM, a/k/a Raheem,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:10-cr-00069-FDW-1)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shirley Ingram, Appellant Pro Se.         William A. Brafford,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shirley Ingram seeks to appeal the district court’s order

directing      him    to   file    a    response        within     30    days    indicating

whether he agrees to the recharacterization of his Fed. R. Crim.

P. 37 motion as a 28 U.S.C. § 2255 (2012) motion.                                This court

may    exercise      jurisdiction        only      over    final      orders,    28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292     (2012);       Fed.      R.     Civ.   P.     54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                The

order Ingram seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                            Accordingly, we

dismiss the appeal for lack of jurisdiction.                            We dispense with

oral    argument      because      the       facts      and   legal     contentions       are

adequately     presented      in       the    materials       before     this    court    and

argument would not aid the decisional process.

                                                                                  DISMISSED




                                               2